                     Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 1 of 21 PageID #: 4244




                       Quest Diagnostics Investments LLC v. Laboratory Corporation of America Holdings et al.
                                                Civil Action No. 1:18-cv-01436 (MN)
                                                 Joint Claim Construction Chart1


                                                      Undisputed Claim Terms
      I.     Undisputed Claim Terms in U.S. Patent No. 7,972,868 (Ex. E)

                      Term                      Claim(s)                            Agreed Construction

    “derivatizing”                             9           “reacting two molecules to form a new molecule”

    “derivatizing the dihydroxyvitamin D       9           “reacting the dihydroxyvitamin D metabolites from said sample with 4’-
    metabolites from said sample with 4’-                  carboxyphenyl-TAD to form a new molecule”
    carboxyphenyl-TAD”




1
      All claim terms were proposed for construction by Defendants.
                                                                  1
                     Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 2 of 21 PageID #: 4245




                                                            Disputed Claim Terms
      I.      Disputed Claim Terms in U.S. Patent No. 8,409,862 (Ex. B)

                                                                       Plaintiff’s
                                          Plaintiff’s Proposed                           Defendants’ Proposed         Defendants’ Intrinsic
            Term              Claim(s)                                 Intrinsic
                                             Construction                                    Construction                  Evidence3
                                                                       Evidence2

    “purifying                1           Plain and ordinary       col. 3, ll. 52-54     “enriching the amount       1:60–2:4; 3:7–58;
    testosterone”                         meaning: “enriching                            of testosterone relative    4:36–5:15; 5:50–6:27;
                                          the amount of                                  to one or more other        8:63–11:34; 12:5–63;
                                          testosterone relative                                                      13:18–59; 14:41–54;
                                                                                         components of the
                                          to one or more other                                                       Claims 1–7, 15, 17;
                                                                                         sample by removing
                                          components of the                              materials other than the    publications and other
                                          sample”                                        analyte of interest”        references cited in the
                                                                                                                     passages identified
                                                                                                                     above; the prosecution
                                                                                                                     history of the ’862
                                                                                                                     patent and priority
                                                                                                                     applications, including
                                                                                                                     without limitation the
                                                                                                                     11/15/2010 Original
                                                                                                                     Application and
                                                                                                                     Preliminary

2
      Plaintiff’s citations include any publications or references cited therein. Plaintiff also identifies the entirety of the claims in which
      the terms appear, including dependent claims, as intrinsic evidence and/or context that supports Plaintiff’s constructions, and
      further reserves the right to rely on any evidence cited by Defendants. Plaintiff also reserves the right to identify additional
      intrinsic evidence after further considering Defendants’ intrinsic evidence, which Plaintiff received for the first time at 4:08 pm
      EDT on the day this submission was due.
3
      Defendants reserve the right to identify additional intrinsic evidence after further considering Plaintiff’s proposed constructions,
      which Defendants received for the first time at 1:59 pm EDT on the day this submission was due. Defendants also reserve the right
      to rely on any evidence cited by Plaintiff and to identify additional intrinsic evidence after considering Plaintiff’s intrinsic
      evidence, which Defendants received for the first time after 4:08 pm EDT on the day this submission was due.
                                                                        2
                Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 3 of 21 PageID #: 4246




                                                               Plaintiff’s
                                    Plaintiff’s Proposed                         Defendants’ Proposed       Defendants’ Intrinsic
        Term             Claim(s)                              Intrinsic
                                       Construction                                  Construction                Evidence3
                                                               Evidence2
                                                                                                            Amendment, 6/14/2011
                                                                                                            Office Action,
                                                                                                            11/14/2011
                                                                                                            Amendment and Reply
                                                                                                            under 37 CFR 1.111,
                                                                                                            11/15/2011
                                                                                                            Supplemental
                                                                                                            Amendment and
                                                                                                            Declaration of Michael
                                                                                                            P. Caulfield, 1/13/2012
                                                                                                            Office Action,
                                                                                                            3/28/2012 Request for
                                                                                                            Continued Examination
                                                                                                            and Declaration of
                                                                                                            Michael P. Caulfield,
                                                                                                            8/15/2012 Office
                                                                                                            Action, 11/2/2012
                                                                                                            Amendment and Reply
                                                                                                            under 37 C.F.R. 1.111,
                                                                                                            11/30/2012 Notice of
                                                                                                            allowance
                                                                                                            1:60–2:4; 3:7–58;
“extracting testosterone 1, 15      No construction        col. 3, ll. 7-14;     “extracting testosterone
                                                                                                            4:36–5:15; 5:50–6:27;
from said sample”                   necessary:                                   from said sample using
                                                           col. 4, ll. 58-61;                               8:63–11:34; 12:5–63;
                                    “extracting                                  HTLC”
                                    testosterone from      col. 13, ll. 18-26;                              13:18–59; 14:41–54;
                                    said sample”                                                            Claims 1–7, 15, 17;
                                                           claims 1-24                                      publications and other
                                                                                                            references cited in the
                                                                                                            passages identified

                                                                3
       Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 4 of 21 PageID #: 4247




                                                Plaintiff’s
                         Plaintiff’s Proposed                 Defendants’ Proposed   Defendants’ Intrinsic
Term          Claim(s)                          Intrinsic
                            Construction                          Construction            Evidence3
                                                Evidence2
                                                                                     above, the prosecution
                                                                                     history of the ’862
                                                                                     patent and priority
                                                                                     applications, including
                                                                                     without limitation the
                                                                                     11/15/2010 Original
                                                                                     Application and
                                                                                     Preliminary
                                                                                     Amendment, 6/14/2011
                                                                                     Office Action,
                                                                                     11/14/2011
                                                                                     Amendment and Reply
                                                                                     under 37 CFR 1.111,
                                                                                     11/15/2011
                                                                                     Supplemental
                                                                                     Amendment and
                                                                                     Declaration of Michael
                                                                                     P. Caulfield, 1/13/2012
                                                                                     Office Action,
                                                                                     3/28/2012 Request for
                                                                                     Continued Examination
                                                                                     and Declaration of
                                                                                     Michael P. Caulfield,
                                                                                     8/15/2012 Office
                                                                                     Action, 11/2/2012
                                                                                     Amendment and Reply
                                                                                     under 37 C.F.R. 1.111,
                                                                                     11/30/2012 Notice of
                                                                                     allowance

                                                4
               Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 5 of 21 PageID #: 4248




                                                             Plaintiff’s
                                 Plaintiff’s Proposed                         Defendants’ Proposed   Defendants’ Intrinsic
        Term          Claim(s)                               Intrinsic
                                    Construction                                  Construction            Evidence3
                                                             Evidence2

“ionizing”            1, 15      Plain and ordinary      col. 7, ll. 19-20;                          Abstract; 1:20–24;
                                                                              Indefinite
                                                                                                     1:42–48; 2:8–49; 3:59–
                                 meaning: “altering a    col. 7, ll. 25-34;                          4:2; 5:20–38; 5:50–6:3;
                                 molecule such that it
                                                         col. 8, ll. 45-50                           6:28–8:62; 13:50–
                                 has a net electric
                                                                                                     14:40; 18:1–23; Claims
                                 charge”
                                                                                                     1, 10–12, 15, 18–20;
                                                                                                     publications and other
                                                                                                     references cited in the
                                                                                                     passages identified
                                                                                                     above, the prosecution
                                                                                                     history of the ’862
                                                                                                     patent and priority
                                                                                                     applications, including
                                                                                                     without limitation the
                                                                                                     11/15/2010 Original
                                                                                                     Application and
                                                                                                     Preliminary
                                                                                                     Amendment, 6/14/2011
                                                                                                     Office Action,
                                                                                                     11/14/2011
                                                                                                     Amendment and Reply
                                                                                                     under 37 CFR 1.111,
                                                                                                     11/15/2011
                                                                                                     Supplemental
                                                                                                     Amendment and
                                                                                                     Declaration of Michael
                                                                                                     P. Caulfield, 1/13/2012
                                                                                                     Office Action,
                                                                                                     3/28/2012 Request for

                                                              5
                 Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 6 of 21 PageID #: 4249




                                                               Plaintiff’s
                                   Plaintiff’s Proposed                            Defendants’ Proposed   Defendants’ Intrinsic
        Term            Claim(s)                               Intrinsic
                                      Construction                                     Construction            Evidence3
                                                               Evidence2
                                                                                                          Continued Examination
                                                                                                          and Declaration of
                                                                                                          Michael P. Caulfield,
                                                                                                          8/15/2012 Office
                                                                                                          Action, 11/2/2012
                                                                                                          Amendment and Reply
                                                                                                          under 37 C.F.R. 1.111,
                                                                                                          11/30/2012 Notice of
                                                                                                          allowance
                                                                                                          Abstract; 1:20–24;
“testosterone ions”     1, 15      Plain and ordinary      col. 2, ll. 17-27;      Indefinite
                                                                                                          1:42–48; 2:8–49; 3:59–
                                   meaning: “one or        col. 6, l. 61-col. 7,                          4:2; 5:20–38; 5:50–6:3;
                                   more testosterone       l. 7;                                          6:28–8:62; 13:50–
                                   molecules that have
                                                           col 12, l. 64-col.                             14:40; 18:1–23; Claims
                                   been altered to have
                                                           13, l. 1                                       1, 10–12, 15, 18–20;
                                   a net electric charge
                                                                                                          publications and other
                                   or one or more
                                                                                                          references cited in the
                                   fragments thereof
                                                                                                          passages identified
                                   with a net electric
                                   charge”                                                                above, the prosecution
                                                                                                          history of the ’862
                                                                                                          patent and priority
                                                                                                          applications, including
                                                                                                          without limitation the
                                                                                                          11/15/2010 Original
                                                                                                          Application and
                                                                                                          Preliminary
                                                                                                          Amendment, 6/14/2011
                                                                                                          Office Action,
                                                                                                          11/14/2011

                                                                6
                Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 7 of 21 PageID #: 4250




                                                               Plaintiff’s
                                    Plaintiff’s Proposed                          Defendants’ Proposed    Defendants’ Intrinsic
        Term             Claim(s)                              Intrinsic
                                       Construction                                   Construction             Evidence3
                                                               Evidence2
                                                                                                          Amendment and Reply
                                                                                                          under 37 CFR 1.111,
                                                                                                          11/15/2011
                                                                                                          Supplemental
                                                                                                          Amendment and
                                                                                                          Declaration of Michael
                                                                                                          P. Caulfield, 1/13/2012
                                                                                                          Office Action,
                                                                                                          3/28/2012 Request for
                                                                                                          Continued Examination
                                                                                                          and Declaration of
                                                                                                          Michael P. Caulfield,
                                                                                                          8/15/2012 Office
                                                                                                          Action, 11/2/2012
                                                                                                          Amendment and Reply
                                                                                                          under 37 C.F.R. 1.111,
                                                                                                          11/30/2012 Notice of
                                                                                                          allowance
                                                                                                          Title; Abstract; 1:20–
“detecting the amount”   1, 15      No construction        col. 2, ll. 8-27;      “determining the
                                                                                                          24; 2:8–49; 3:50–4:2;
                                    necessary:                                    amount at a detector”
                                                           col. 2, ll. 36-41;                             4:19–35; 5:8–10; 5:50–
                                    “detecting the
                                    amount”                col. 5, ll. 50-57;                             6:3; 6:28–7:10; 8:54–
                                                                                                          62; 10:22–24; 11:35–
                                                           col. 5, l. 62 – col.                           67; 12:64–13:17;
                                                           6, l. 3;                                       13:50–14:40; 14:55–
                                                           col. 6, ll. 28-30;                             15:10; 18:24–33;
                                                                                                          Claims 1, 15;
                                                                                                          publications and other
                                                                                                          references cited in the

                                                                7
       Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 8 of 21 PageID #: 4251




                                                    Plaintiff’s
                         Plaintiff’s Proposed                          Defendants’ Proposed   Defendants’ Intrinsic
Term          Claim(s)                              Intrinsic
                            Construction                                   Construction            Evidence3
                                                    Evidence2
                                                col. 12, l. 64- col.                          passages identified
                                                13, l. 6 (Example                             above, the prosecution
                                                1);                                           history of the ’862
                                                                                              patent and priority
                                                col. 13, l. 51 –
                                                                                              applications, including
                                                col. 14, l. 54
                                                                                              without limitation the
                                                (Example 3);
                                                                                              11/15/2010 Original
                                                col. 14, l. 56 –                              Application and
                                                col. 15, l. 10                                Preliminary
                                                (Example 4);                                  Amendment, 6/14/2011
                                                col. 18, ll. 24-28                            Office Action,
                                                                                              11/14/2011
                                                                                              Amendment and Reply
                                                                                              under 37 CFR 1.111,
                                                                                              11/15/2011
                                                                                              Supplemental
                                                                                              Amendment and
                                                                                              Declaration of Michael
                                                                                              P. Caulfield, 1/13/2012
                                                                                              Office Action,
                                                                                              3/28/2012 Request for
                                                                                              Continued Examination
                                                                                              and Declaration of
                                                                                              Michael P. Caulfield,
                                                                                              8/15/2012 Office
                                                                                              Action, 11/2/2012
                                                                                              Amendment and Reply
                                                                                              under 37 C.F.R. 1.111,



                                                     8
                 Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 9 of 21 PageID #: 4252




                                                                 Plaintiff’s
                                    Plaintiff’s Proposed                           Defendants’ Proposed   Defendants’ Intrinsic
         Term            Claim(s)                                Intrinsic
                                       Construction                                    Construction            Evidence3
                                                                 Evidence2
                                                                                                          11/30/2012 Notice of
                                                                                                          allowance
“capable of detecting    1, 15      Plain and ordinary                                                    Title; 1:20–24; 1:32–
                                                             col. 14, l. 55-col.   Indefinite
testosterone at                     meaning: “the            15, l. 10                                    59; 1:66–2:4; 2:6–3:15;
concentrations of less              method is able to        (Example 4);                                 3:59–4:2; 4:19–35;
than 10 ng/dL in the                detect testosterone at                                                5:39–42; 5:50–6:3;
                                                             RCE (Mar. 28,                                6:28–7:10; 11:35–67;
sample”                             concentrations           2012) (Ex. I)                                12:64–13:6; 13:50–
                                    below 10 ng/dL in
                                                                                                          14:40; 14:55–17:67;
                                    the female human
                                                                                                          18:24–19:7; Claims 1,
                                    sample”
                                                                                                          8, 9, 15, 23, 24;
                                                                                                          publications and other
                                                                                                          references cited in the
                                                                                                          passages identified
                                                                                                          above, the prosecution
                                                                                                          history of the ’862
                                                                                                          patent and priority
                                                                                                          applications, including
                                                                                                          without limitation the
                                                                                                          11/15/2010 Original
                                                                                                          Application and
                                                                                                          Preliminary
                                                                                                          Amendment, 6/14/2011
                                                                                                          Office Action,
                                                                                                          11/14/2011
                                                                                                          Amendment and Reply
                                                                                                          under 37 CFR 1.111,
                                                                                                          11/15/2011
                                                                                                          Supplemental

                                                                  9
                Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 10 of 21 PageID #: 4253




                                                                 Plaintiff’s
                                    Plaintiff’s Proposed                           Defendants’ Proposed   Defendants’ Intrinsic
         Term            Claim(s)                                Intrinsic
                                       Construction                                    Construction            Evidence3
                                                                 Evidence2
                                                                                                          Amendment and
                                                                                                          Declaration of Michael
                                                                                                          P. Caulfield, 1/13/2012
                                                                                                          Office Action,
                                                                                                          3/28/2012 Request for
                                                                                                          Continued Examination
                                                                                                          and Declaration of
                                                                                                          Michael P. Caulfield,
                                                                                                          8/15/2012 Office
                                                                                                          Action, 11/2/2012
                                                                                                          Amendment and Reply
                                                                                                          under 37 C.F.R. 1.111,
                                                                                                          11/30/2012 Notice of
                                                                                                          allowance
“capable of detecting    8, 23      Plain and ordinary       col. 14, l. 55-col.                          Title; 1:20–24; 1:32–
                                                                                   Indefinite
                                                                                                          59; 1:66–2:4; 2:6–3:15;
testosterone at                     meaning: “the            15, l. 10
                                                                                                          3:59–4:2; 4:19–35;
concentrations of less              method is able to        (Example 4);
                                                                                                          5:39–42; 5:50–6:3;
than 5 ng/dL in the                 detect testosterone at   RCE (Mar. 28,                                6:28–7:10; 11:35–67;
sample”                             concentrations
                                                             2012) (Ex. I)                                12:64–13:6; 13:50–
                                    below 5 ng/dL in the
                                                                                                          14:40; 14:55–17:67;
                                    female human
                                    sample”                                                               18:24–19:7; Claims 1,
                                                                                                          8, 9, 15, 23, 24;
                                                                                                          publications and other
                                                                                                          references cited in the
                                                                                                          passages identified
                                                                                                          above, the prosecution
                                                                                                          history of the ’862
                                                                                                          patent and priority

                                                                 10
                Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 11 of 21 PageID #: 4254




                                                               Plaintiff’s
                                    Plaintiff’s Proposed                         Defendants’ Proposed   Defendants’ Intrinsic
         Term            Claim(s)                              Intrinsic
                                       Construction                                  Construction            Evidence3
                                                               Evidence2
                                                                                                        applications, including
                                                                                                        without limitation the
                                                                                                        11/15/2010 Original
                                                                                                        Application and
                                                                                                        Preliminary
                                                                                                        Amendment, 6/14/2011
                                                                                                        Office Action,
                                                                                                        11/14/2011
                                                                                                        Amendment and Reply
                                                                                                        under 37 CFR 1.111,
                                                                                                        11/15/2011
                                                                                                        Supplemental
                                                                                                        Amendment and
                                                                                                        Declaration of Michael
                                                                                                        P. Caulfield, 1/13/2012
                                                                                                        Office Action,
                                                                                                        3/28/2012 Request for
                                                                                                        Continued Examination
                                                                                                        and Declaration of
                                                                                                        Michael P. Caulfield,
                                                                                                        8/15/2012 Office
                                                                                                        Action, 11/2/2012
                                                                                                        Amendment and Reply
                                                                                                        under 37 C.F.R. 1.111,
                                                                                                        11/30/2012 Notice of
                                                                                                        allowance
                                                                                                        Title; 1:20– 24; 1:32–
“capable of detecting    9, 24      Plain and ordinary     col. 14, l. 55-col.   Indefinite
                                                                                                        59; 1:66–2:4; 2:6–3:15;
testosterone at                     meaning: “the          15, l. 10
                                                                                                        3:59–4:2; 4:19–35;
concentrations of less              method is able to      (Example 4)

                                                               11
                Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 12 of 21 PageID #: 4255




                                                              Plaintiff’s
                                  Plaintiff’s Proposed                         Defendants’ Proposed   Defendants’ Intrinsic
        Term           Claim(s)                               Intrinsic
                                     Construction                                  Construction            Evidence3
                                                              Evidence2
than 1 ng/dL in the               detect testosterone at   (describing limit                          5:39–42; 5:50–6:3;
sample”                           concentrations           of detection);                             6:28–7:10; 11:35–67;
                                  below 1 ng/dL in the                                                12:64–13:6; 13:50–
                                                           RCE (Mar. 28,
                                  female human                                                        14:40; 14:55–17:67;
                                                           2012) (Ex. I)
                                  sample”                                                             18:24–19:7; Claims 1,
                                                                                                      8, 9, 15, 23, 24;
                                                                                                      publications and other
                                                                                                      references cited in the
                                                                                                      passages identified
                                                                                                      above, the prosecution
                                                                                                      history of the ’862
                                                                                                      patent and priority
                                                                                                      applications, including
                                                                                                      without limitation the
                                                                                                      11/15/2010 Original
                                                                                                      Application and
                                                                                                      Preliminary
                                                                                                      Amendment, 6/14/2011
                                                                                                      Office Action,
                                                                                                      11/14/2011
                                                                                                      Amendment and Reply
                                                                                                      under 37 CFR 1.111,
                                                                                                      11/15/2011
                                                                                                      Supplemental
                                                                                                      Amendment and
                                                                                                      Declaration of Michael
                                                                                                      P. Caulfield, 1/13/2012
                                                                                                      Office Action,
                                                                                                      3/28/2012 Request for

                                                               12
                      Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 13 of 21 PageID #: 4256




                                                                       Plaintiff’s
                                          Plaintiff’s Proposed                           Defendants’ Proposed         Defendants’ Intrinsic
            Term              Claim(s)                                 Intrinsic
                                             Construction                                    Construction                  Evidence3
                                                                       Evidence2
                                                                                                                     Continued Examination
                                                                                                                     and Declaration of
                                                                                                                     Michael P. Caulfield,
                                                                                                                     8/15/2012 Office
                                                                                                                     Action, 11/2/2012
                                                                                                                     Amendment and Reply
                                                                                                                     under 37 C.F.R. 1.111,
                                                                                                                     11/30/2012 Notice of
                                                                                                                     allowance



      II.    Disputed Claim Terms in U.S. Patent No. 7,927,867 (Ex. C)

                                               Plaintiff’s             Plaintiff’s
                                                                                         Defendants’ Proposed         Defendants’ Intrinsic
            Term              Claim(s)         Proposed                Intrinsic
                                                                                             Construction                  Evidence5
                                              Construction             Evidence4

    “protonated and           21          Plain and ordinary   col. 10, l. 37 –          “added proton and           1:19–2:33; 2:61–63;
    dehydrated”                           meaning: “a material col. 11, l. 6             removed water               3:3–6; 5:48–50; 5:54–
                                          to which a proton                              molecule”                   55; 10:37–11:6; 11:46–


4
      Plaintiff’s citations include any publications or references cited therein. Plaintiff also identifies the entirety of the claims in which
      the terms appear, including dependent claims, as intrinsic evidence and/or context that supports Plaintiff’s constructions, and
      further reserves the right to rely on any evidence cited by Defendants. Plaintiff also reserves the right to identify additional
      intrinsic evidence after further considering Defendants’ intrinsic evidence, which Plaintiff received for the first time at 4:08 pm
      EDT on the day this submission was due.
5
      Defendants reserve the right to identify additional intrinsic evidence after further considering Plaintiff’s proposed constructions,
      which Defendants received for the first time at 1:59 pm EDT on the day this submission was due. Defendants also reserve the right
                                                                       13
                Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 14 of 21 PageID #: 4257




                                           Plaintiff’s             Plaintiff’s
                                                                                     Defendants’ Proposed         Defendants’ Intrinsic
        Term              Claim(s)         Proposed                Intrinsic
                                                                                         Construction                  Evidence5
                                          Construction             Evidence4
                                      has been added and                                                         12:20; 12:25–28; 13:8–
                                      from which one or                                                          30; Claims 1, 11, 21;
                                      more water                                                                 publications and other
                                      molecules have been                                                        references cited in the
                                      removed”                                                                   passages identified
                                                                                                                 above, the prosecution
                                                                                                                 history of the ’867
                                                                                                                 patent and priority
                                                                                                                 application, including
                                                                                                                 without limitation the
                                                                                                                 3/21/2006 Original
                                                                                                                 Application, 4/12/2010
                                                                                                                 Office Action,
                                                                                                                 7/9/2010 Amendment
                                                                                                                 and Reply under 37
                                                                                                                 CFR 1.111, 10/5/2010
                                                                                                                 Office Action,
                                                                                                                 11/17/2010
                                                                                                                 Amendment and Reply
                                                                                                                 under 37 CFR 1.111,
                                                                                                                 3/2/2011 Notice of
                                                                                                                 Allowance

“detecting the presence   21          No construction          Abstract;            “determining the             Title; Abstract; 1:13–
or amount”                            necessary:                                    presence or amount at a      16; 1:53–2:33; 2:34–
                                                               col. 2, ll. 37-39;
                                                                                    detector”                    3:28; 4:24–40; 5:14–
                                                                                                                 27; 5:29–6:5; 8:1–24;

  to rely on any evidence cited by Plaintiff and to identify additional intrinsic evidence after considering Plaintiff’s intrinsic
  evidence, which Defendants received for the first time after 4:08 pm EDT on the day this submission was due.
                                                                   14
                Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 15 of 21 PageID #: 4258




                                         Plaintiff’s            Plaintiff’s
                                                                                   Defendants’ Proposed   Defendants’ Intrinsic
         Term             Claim(s)       Proposed               Intrinsic
                                                                                       Construction            Evidence5
                                        Construction            Evidence4
                                     “detecting the         col. 2, ll. 45-49;                            8:34–58; 9:20–45;
                                     presence or amount”                                                  9:51–53; 10:17–36;
                                                            col. 3, ll. 1-10;
                                                                                                          10:58–11:45; 12:21–
                                                            col. 3, ll. 21-27;                            24; 12:32–62; 13:3–41;
                                                            col. 5, ll. 31-36;                            15:47–17:30; Figs. 1, 2,
                                                                                                          3, 4; Claims 1, 11, 21,
                                                            col. 5, l. 61 – col.                          31; publications and
                                                            6, l. 5;                                      other references cited
                                                            col. 8, ll. 1-8;                              in the passages
                                                                                                          identified above, the
                                                            col. 9, l. 51 – col.                          prosecution history of
                                                            10, l. 11;                                    the ’867 patent and
                                                            col. 13, ll. 8-41                             priority application,
                                                            (Example 1);                                  including without
                                                                                                          limitation the
                                                            col. 15, l. 48 –
                                                                                                          3/21/2006 Original
                                                            col. 18, l. 30
                                                                                                          Application, 4/12/2010
                                                            (Example 3)
                                                                                                          Office Action,
                                                                                                          7/9/2010 Amendment
                                                                                                          and Reply under 37
                                                                                                          CFR 1.111, 10/5/2010
                                                                                                          Office Action,
                                                                                                          11/17/2010
                                                                                                          Amendment and Reply
                                                                                                          under 37 CFR 1.111,
                                                                                                          3/2/2011 Notice of
                                                                                                          Allowance

“relating the detected    21         No construction        col. 2, ll. 43-67;     “quantifying the       Title; Abstract; 1:13–
ions to the presence or              necessary: “relating                          presence or            16; 1:53–2:33; 2:34–
                                                                15
               Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 16 of 21 PageID #: 4259




                                      Plaintiff’s            Plaintiff’s
                                                                             Defendants’ Proposed        Defendants’ Intrinsic
        Term           Claim(s)       Proposed               Intrinsic
                                                                                 Construction                 Evidence5
                                     Construction            Evidence4
amount of said 25-                the detected ions to   col. 3, ll. 3-18;   concentration of said 25-   3:28; 4:24–40; 5:14–
hydroxyvitamin D2 in              the presence or                            hydroxyvitamin D2 in        27; 5:29–6:5; 8:1–24;
                                                         col. 12, l. 32 –
said sample”                      amount of said 25-                         said sample based on the    8:34–58; 9:20–45;
                                                         col. 13, l. 41
                                  hydroxyvitamin D2                          detected ions”              9:51–53; 10:17–36;
                                                         (Example 1)
                                  in said sample”                                                        10:58–11:45; 12:21–
                                                                                                         24; 12:32–62; 13:3–41;
                                                                                                         15:47–17:30; Figs. 1, 2,
                                                                                                         3, 4; Claims 1, 11, 21,
                                                                                                         31; publications and
                                                                                                         other references cited
                                                                                                         in the passages
                                                                                                         identified above, the
                                                                                                         prosecution history of
                                                                                                         the ’867 patent and
                                                                                                         priority application,
                                                                                                         including without
                                                                                                         limitation the
                                                                                                         3/21/2006 Original
                                                                                                         Application, 4/12/2010
                                                                                                         Office Action,
                                                                                                         7/9/2010 Amendment
                                                                                                         and Reply under 37
                                                                                                         CFR 1.111, 10/5/2010
                                                                                                         Office Action,
                                                                                                         11/17/2010
                                                                                                         Amendment and Reply
                                                                                                         under 37 CFR 1.111,
                                                                                                         3/2/2011 Notice of
                                                                                                         Allowance

                                                             16
               Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 17 of 21 PageID #: 4260




                                     Plaintiff’s           Plaintiff’s
                                                                            Defendants’ Proposed   Defendants’ Intrinsic
        Term          Claim(s)       Proposed              Intrinsic
                                                                                Construction            Evidence5
                                    Construction           Evidence4

“determining the      31         No construction       col. 2, ll. 43-67;   “quantifying the       Title; Abstract; 1:13–
presence or amount”              necessary:                                 presence or amount”    16; 1:53–2:33; 2:34–
                                                       col. 3, ll. 1-28;
                                 “determining the                                                  3:28; 4:24–40; 5:14–
                                 presence or amount”   col. 5, ll. 51-60;                          27; 5:29–6:5; 8:1–24;
                                                       col. 12, l. 32 –                            8:34–58; 9:20–45;
                                                       col. 13, l. 41                              9:51–53; 10:17–36;
                                                       (Example 1);                                10:58–11:45; 12:21–
                                                                                                   24; 12:32–62; 13:3–41;
                                                       col. 15, l. 48 –                            15:47–17:30; Figs. 1, 2,
                                                       col. 18, l. 30                              3, 4; Claims 1, 11, 21,
                                                       (Example 3)                                 31; publications and
                                                                                                   other references cited
                                                                                                   in the passages
                                                                                                   identified above, the
                                                                                                   prosecution history of
                                                                                                   the ’867 patent and
                                                                                                   priority application,
                                                                                                   including without
                                                                                                   limitation the
                                                                                                   3/21/2006 Original
                                                                                                   Application, 4/12/2010
                                                                                                   Office Action,
                                                                                                   7/9/2010 Amendment
                                                                                                   and Reply under 37
                                                                                                   CFR 1.111, 10/5/2010
                                                                                                   Office Action,
                                                                                                   11/17/2010
                                                                                                   Amendment and Reply
                                                                                                   under 37 CFR 1.111,

                                                           17
                      Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 18 of 21 PageID #: 4261




                                               Plaintiff’s             Plaintiff’s
                                                                                         Defendants’ Proposed         Defendants’ Intrinsic
             Term             Claim(s)         Proposed                Intrinsic
                                                                                             Construction                  Evidence5
                                              Construction             Evidence4
                                                                                                                     3/2/2011 Notice of
                                                                                                                     Allowance



      III.   Disputed Claim Terms in U.S. Patent No. 8,101,427 (Ex. D)

                                               Plaintiff’s             Plaintiff’s
                                                                                         Defendants’ Proposed         Defendants’ Intrinsic
             Term             Claim(s)         Proposed                Intrinsic
                                                                                             Construction                  Evidence7
                                              Construction             Evidence6

    “protonated and           1           Plain and ordinary   col. 10, l. 40 –         “added proton and            1:19–2:35; 2:45–3:21;
    dehydrated”                           meaning: “a material col. 11, l. 9            removed water                5:34–63; 10:40–11:9;
                                          to which a proton                             molecule”                    11:50–12:26; 13:17–
                                          has been added and                                                         40; Claims 1, 13;
                                          from which one or                                                          publications and other
                                          more water                                                                 references cited in the
                                                                                                                     passages identified
                                                                                                                     above, the prosecution

6
      Plaintiff’s citations include any publications or references cited therein. Plaintiff also identifies the entirety of the claims in which
      the terms appear, including dependent claims, as intrinsic evidence and/or context that supports Plaintiff’s constructions, and
      further reserves the right to rely on any evidence cited by Defendants. Plaintiff also reserves the right to identify additional
      intrinsic evidence after further considering Defendants’ intrinsic evidence, which Plaintiff received for the first time at 4:08 pm
      EDT on the day this submission was due.
7
      Defendants reserve the right to identify additional intrinsic evidence after further considering Plaintiff’s proposed constructions,
      which Defendants received for the first time at 1:59 pm EDT on the day this submission was due. Defendants also reserve the right
      to rely on any evidence cited by Plaintiff and to identify additional intrinsic evidence after considering Plaintiff’s intrinsic
      evidence, which Defendants received for the first time after 4:08 pm EDT on the day this submission was due.
                                                                       18
               Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 19 of 21 PageID #: 4262




                                        Plaintiff’s           Plaintiff’s
                                                                                Defendants’ Proposed    Defendants’ Intrinsic
        Term             Claim(s)       Proposed              Intrinsic
                                                                                    Construction             Evidence7
                                       Construction           Evidence6
                                    molecules have been                                                 history of the ’427
                                    removed”                                                            patent and priority
                                                                                                        applications, including
                                                                                                        without limitation the
                                                                                                        5/25/2011 Original
                                                                                                        Application, 8/4/2011
                                                                                                        Office Action,
                                                                                                        8/24/2011 Amendment
                                                                                                        and Reply under 37
                                                                                                        CFR 1.111, 9/16/2011
                                                                                                        Notice of Allowance,
                                                                                                        9/22/2011 Amendment
                                                                                                        under 37 CFR 1.312,
                                                                                                        10/17/2011 Office
                                                                                                        Action, 11/7/2011
                                                                                                        Amendment under 37
                                                                                                        CFR 1.312, 11/17/2011
                                                                                                        Office Action

“detecting the amount”   1          No construction       col. 2, 45-47;        “determining the        Title; Abstract; 1:12–
                                    necessary:                                  amount at a detector”   19; 1:56–2:35; 2:37–
                                                          col. 5, ll. 54-63;
                                    “detecting the                                                      3:45; 3:50–55; 4:27–
                                    amount”               col. 12, ll. 31-34;                           43; 5:4–7; 5:15–30;
                                                          col. 15, l. 53 –                              5:31–6:8; 8:4–27;
                                                          col. 17, l. 33                                8:37–61; 9:23–48;
                                                          (Example 3)                                   9:54–10:39; 10:61–
                                                                                                        12:30; 12:57–13:3;
                                                                                                        13:11–45; 15:51–
                                                                                                        17:35; Figs. 1, 2, 3, 4;
                                                                                                        Claims 1, 13;
                                                              19
                Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 20 of 21 PageID #: 4263




                                        Plaintiff’s            Plaintiff’s
                                                                                  Defendants’ Proposed       Defendants’ Intrinsic
         Term            Claim(s)       Proposed               Intrinsic
                                                                                      Construction                Evidence7
                                       Construction            Evidence6
                                                                                                             publications and other
                                                                                                             references cited in the
                                                                                                             passages identified
                                                                                                             above, the prosecution
                                                                                                             history of the ’427
                                                                                                             patent and priority
                                                                                                             applications, including
                                                                                                             without limitation the
                                                                                                             5/25/2011 Original
                                                                                                             Application, 8/4/2011
                                                                                                             Office Action,
                                                                                                             8/24/2011 Amendment
                                                                                                             and Reply under 37
                                                                                                             CFR 1.111, 9/16/2011
                                                                                                             Notice of Allowance,
                                                                                                             9/22/2011 Amendment
                                                                                                             under 37 CFR 1.312,
                                                                                                             10/17/2011 Office
                                                                                                             Action, 11/7/2011
                                                                                                             Amendment under 37
                                                                                                             CFR 1.312, 11/17/2011
                                                                                                             Office Action

“relating the detected   1          No construction        col. 2, l. 39 – col.   “quantifying the           Title; Abstract; 1:12–
ions to the amount of               necessary: “relating   3, l. 2;               concentration of said      19; 1:56–2:35; 2:37–
said vitamin D                      the detected ions to                          vitamin D metabolite in    3:45; 3:50–55; 4:27–
                                                           col. 3, ll. 5-21;
metabolite in said                  the amount of said                            said sample based on the   43; 5:4–7; 5:15–30;
sample”                             vitamin D                                     detected ions”             5:31–6:8; 8:4–27;
                                                                                                             8:37–61; 9:23–48;
                                                                                                             9:54–10:39; 10:61–
                                                               20
       Case 1:18-cv-01436-MN Document 72-1 Filed 09/25/19 Page 21 of 21 PageID #: 4264




                             Plaintiff’s          Plaintiff’s
                                                                 Defendants’ Proposed   Defendants’ Intrinsic
Term          Claim(s)       Proposed             Intrinsic
                                                                     Construction            Evidence7
                            Construction          Evidence6
                         metabolite in said   col. 12, l. 38 –                          12:30; 12:57–13:3;
                         sample”              col. 13, l. 52                            13:11–45; 15:51–
                                              (Example 1)                               17:35; Figs. 1, 2, 3, 4;
                                                                                        Claims 1, 13;
                                                                                        publications and other
                                                                                        references cited in the
                                                                                        passages identified
                                                                                        above, the prosecution
                                                                                        history of the ’427
                                                                                        patent and priority
                                                                                        applications, including
                                                                                        without limitation the
                                                                                        5/25/2011 Original
                                                                                        Application, 8/4/2011
                                                                                        Office Action,
                                                                                        8/24/2011 Amendment
                                                                                        and Reply under 37
                                                                                        CFR 1.111, 9/16/2011
                                                                                        Notice of Allowance,
                                                                                        9/22/2011 Amendment
                                                                                        under 37 CFR 1.312,
                                                                                        10/17/2011 Office
                                                                                        Action, 11/7/2011
                                                                                        Amendment under 37
                                                                                        CFR 1.312, 11/17/2011
                                                                                        Office Action




                                                  21
